People v Reyes (2016 NY Slip Op 00771)





People v Reyes


2016 NY Slip Op 00771


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


138 66704/10

[*1]The People of the State of New York, Respondent,
vSimon Reyes, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jane Levitt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ann M. Donnelly, J. at suppression hearing; Richard Lee Price, J. at nonjury trial and sentencing), rendered June 20, 2012, convicting defendant of driving while ability impaired, and sentencing him to a $300 fine, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's credibility determinations, including its assessment of police testimony about defendant's condition upon his arrest.
We reject defendant's various arguments for suppression or preclusion of evidence of his breathalyzer test results. In any event, any error in receiving this evidence was harmless in view of the overwhelming evidence, independent of the breathalyzer test results, that defendant drove while his ability was at least impaired by alcohol (see People v Crimmins, 36 NY2d 230 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK